
	
		II
		112th CONGRESS
		1st Session
		S. 1060
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To improve education, employment, independent living
		  services, and health care for veterans, to improve assistance for homeless
		  veterans, and to improve the administration of the Department of Veterans
		  Affairs, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Honoring All Veterans Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Education, employment, and independent living services
				for veterans
					Sec. 101. Increase in maximum number of participants in
				programs of independent living services and assistance for severely handicapped
				veterans.
					Sec. 102. Participation of veterans in the Transition
				Assistance Program of the Department of Defense.
					Sec. 103. Study on recognition of military training and
				qualifications of veterans by civilian employers and educational
				institutions.
					Sec. 104. Veterans education outreach program.
					Sec. 105. Department of Labor program to secure job
				opportunities for veterans.
					TITLE II—Assistance for homeless veterans
					Sec. 201. Repeal of sunset on extension of enhanced protections
				for servicemembers relating to mortgages and mortgage foreclosure under
				Servicemembers Civil Relief Act.
					Sec. 202. Improvement of payments for providing services to
				homeless veterans.
					TITLE III—Health care and mental health services for
				veterans
					Sec. 301. Monitoring of referrals for mental health
				care.
					Sec. 302. Improvements to plans for veterans with traumatic
				brain injury for rehabilitation and reintegration into the
				community.
					Sec. 303. Counseling, training, and mental health services for
				families of deployed members of the Armed Forces.
					Sec. 304. Graduates of Uniformed Services University of the
				Health Sciences permitted to perform civilian service with Department of
				Veterans Affairs.
					Sec. 305. Controlled substance monitoring programs.
					TITLE IV—Administration of the Department of Veterans
				Affairs
					Sec. 401. Monitoring of Integrated Disability Evaluation
				System.
					Sec. 402. Independent review of transition from receipt of
				benefits and services from Department of Defense to receipt of benefits and
				services from Department of Veterans Affairs.
					Sec. 403. Treatment of certain misfiled documents as motions
				for reconsideration of decisions by Board of Veterans' Appeals.
					Sec. 404. Increase in rate of pension for disabled veterans
				married to one another and both of whom require regular aid and
				attendance.
				
			IEducation,
			 employment, and independent living services for veterans
			101.Increase in
			 maximum number of participants in programs of independent living services and
			 assistance for severely handicapped veteransSection 3120(e) of title 38, United States
			 Code, is amended by striking 2,700 and inserting
			 3,000.
			102.Participation
			 of veterans in the Transition Assistance Program of the Department of
			 Defense
				(a)In
			 generalEach veteran, during the one-year period beginning on the
			 date on which the veteran is discharged or separated from service in the Armed
			 Forces, shall be authorized to participate in the Transition Assistance Program
			 (TAP) of the Department of Defense.
				(b)Counseling at
			 military installationsAs part of their participation in the
			 Transition Assistance Program pursuant to this section, veterans shall be
			 authorized to receive transition assistance counseling under the program at any
			 military installation at which transition assistance counseling is being
			 provided to members of the Armed Forces under the program.
				(c)Memorandum of
			 understandingThe Secretary of Defense and the Secretary of
			 Veterans Affairs shall enter into a memorandum of understanding regarding the
			 participation of veterans in the Transition Assistance Program pursuant to this
			 section.
				(d)Veteran
			 definedIn this section, the term veteran has the
			 meaning given that term in section 101(2) of title 38, United States
			 Code.
				103.Study on
			 recognition of military training and qualifications of veterans by civilian
			 employers and educational institutionsThe Secretary of Veterans Affairs may
			 conduct a study on how the Secretary can improve the recognition of military
			 training and qualifications of veterans by civilian employers and educational
			 institutions.
			104.Veterans
			 education outreach program
				(a)EstablishmentChapter
			 36 of title 38, United States Code, is amended by adding at the end of
			 subchapter II the following new section:
					
						3697B.Veterans
				education outreach program
							(a)In
				generalThe Secretary shall provide funding for offices of
				veterans affairs at institutions of higher learning, as defined in section
				3452(f), in accordance with this section.
							(b)Payments to
				institutions of higher learning(1)(A)The Secretary shall,
				subject to the availability of appropriations, make payments to any institution
				of higher learning, under and in accordance with this section, during any
				fiscal year if the number of persons eligible for services from offices
				assisted under this section at the institution is at least 50, determined in
				the same manner as the number of eligible veterans or eligible persons is
				determined under section 3684(c) of this title.
									(B)The persons who are eligible for
				services from the offices assisted under this section are persons receiving
				educational assistance administered by the Department of Veterans Affairs,
				including assistance provided under chapter 1606 of title 10.
									(2)To be eligible for a payment under
				this section, an institution of higher learning or a consortium of institutions
				of higher learning, as described in paragraph (3), shall submit an application
				to the Secretary. The application shall—
									(A)set forth such policies, assurances,
				and procedures that will ensure that—
										(i)the funds received by the
				institution, or each institution in a consortium of institutions described in
				paragraph (3), under this section will be used solely to carry out this
				section;
										(ii)for enhancing the functions of its
				veterans education outreach program, the applicant will expend, during the
				academic year for which a payment is sought, an amount equal to at least the
				amount of the award under this section from sources other than this or any
				other Federal program; and
										(iii)the applicant will submit to the
				Secretary such reports as the Secretary may require or as are required by this
				section;
										(B)contain such other statement of
				policies, assurances, and procedures as the Secretary may require in order to
				protect the financial interests of the United States;
									(C)set forth such plans, policies,
				assurances, and procedures as will ensure that the applicant will maintain an
				office of veterans' affairs which has responsibility for—
										(i)veterans' certification, outreach,
				recruitment, and special education programs, including the provision of or
				referral to educational, vocational, and personal counseling for veterans;
				and
										(ii)providing information regarding
				other services provided veterans by the Department, including the readjustment
				counseling program authorized under section 1712A of this title and the
				programs carried out under chapters 41 and 42 of this title; and
										(D)be submitted at such time or times, in
				such manner, in such form, and contain such information as the Secretary
				determines necessary to carry out the functions of the Secretary under this
				section.
									(3)An institution of higher learning
				which is eligible for funding under this section and which the Secretary
				determines cannot feasibly carry out, by itself, any or all of the activities
				set forth in paragraph (2)(C), may carry out such program or programs through a
				consortium agreement with one or more other institutions of higher learning in
				the same community.
								(4)The Secretary shall not approve an
				application under this subsection unless the Secretary determines that the
				applicant will implement the requirements of paragraph (2)(C) within the first
				academic year during which it receives a payment under this section.
								(c)Amount of
				payments(1)(A)Subject to subparagraph
				(B), the amount of the payment which any institution shall receive under this
				section for any fiscal year shall be $100 for each person who is described in
				subsection (b)(1)(B).
									(B)The maximum amount of payments to any
				institution of higher learning, or any branch thereof which is located in a
				community which is different from that in which the parent institution thereof
				is located, in any fiscal year is $150,000.
									(2)(A)The Secretary shall pay
				to each institution of higher learning which has had an application approved
				under subsection (b) the amount which it is to receive under this section. If
				the amount appropriated for any fiscal year is not sufficient to pay the
				amounts which all such institutions are to receive, the Secretary shall ratably
				reduce such payments. If any amount becomes available to carry out this section
				for a fiscal year after such reductions have been imposed, such reduced
				payments shall be increased on the same basis as they were reduced.
									(B)In making payments under this section
				for any fiscal year, the Secretary shall apportion the appropriation for making
				such payments, from funds which become available as a result of the limitation
				on payments set forth in paragraph (1)(B), in an equitable manner.
									(d)Coordination
				and provision of assistance, technical consultation, and
				informationThe Secretary, in carrying out the provisions of this
				section, shall seek to assure the coordination of programs assisted under this
				section with other programs carried out by the Department pursuant to this
				title, and the Secretary shall provide all assistance, technical consultation,
				and information otherwise authorized by law as necessary to promote the maximum
				effectiveness of the activities and programs assisted under this
				section.
							(e)Best practices
				and administration(1)From the amounts made
				available for any fiscal year under subsection (f), the Secretary shall retain
				one percent or $20,000, whichever is less, for the purpose of collecting
				information about exemplary veterans educational outreach programs and
				disseminating that information to other institutions of higher learning having
				such programs on their campuses. Such collection and dissemination shall be
				done on an annual basis.
								(2)From the amounts made available under
				subsection (f), the Secretary may retain not more than two percent for the
				purpose of administering this section.
								(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $6,000,000 for fiscal year 2012 and each fiscal year
				thereafter.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 title 38, United States Code, is amended by inserting after the item relating
			 to section 3697A the following new item:
					
						
							3697B. Veterans education outreach
				program.
						
						.
				105.Department of
			 Labor program to secure job opportunities for veterans
				(a)DefinitionsIn
			 this section:
					(1)Covered
			 veteranIn this subsection, the term covered veteran
			 means a veteran with traumatic brain injury or post-traumatic stress
			 disorder.
					(2)SecretaryThe
			 term Secretary means the Secretary of Labor, acting through the
			 Assistant Secretary for Disability Employment Policy.
					(3)VeteranThe
			 term veteran means a veteran, as defined in section 101 of title
			 38, United States Code.
					(b)Technical
			 assistanceThe Secretary
			 shall carry out a program through which the Secretary shall—
					(1)provide technical
			 assistance to prospective employers and employers of covered veterans, to
			 enable the prospective employers and employers to employ and retain covered
			 veterans;
					(2)provide technical
			 assistance for entities in the workforce development system, to enable the
			 entities to help covered veterans obtain employment and succeed in that
			 employment;
					(3)receive referrals
			 for technical assistance described in paragraphs (1) and (2) from reserve
			 components described in section 101 of title 10, United States Code, business
			 organizations, and Federal agencies; and
					(4)conduct outreach
			 concerning such technical assistance through regional offices of the Department
			 of Labor.
					(c)Information on
			 best practicesThe Secretary shall disseminate information on
			 best practices related to assisting covered veterans in obtaining employment
			 and developing strategies to succeed in that employment. The Secretary shall
			 disseminate the information to business organizations and employers (including
			 veteran-owned businesses), human resource organizations, government agencies,
			 and Federal contractors.
				(d)Interagency
			 working group
					(1)Establishment
			 of working groupThe Secretary shall establish a working group,
			 consisting of representatives of Federal agencies with programs that assist
			 covered veterans in obtaining or maintaining employment.
					(2)Duties of
			 working groupThe working group shall share information on best
			 practices, share resources, and develop a plan, for providing such assistance
			 to the covered veterans. The working group shall submit the plan to the heads
			 of the Federal agencies.
					(3)Functions of
			 Federal agenciesEach head of a Federal agency receiving the plan
			 shall consider the plan and make appropriate changes to carry out functions
			 that assist covered veterans in obtaining and maintaining employment.
					IIAssistance for
			 homeless veterans
			201.Repeal of
			 sunset on extension of enhanced protections for servicemembers relating to
			 mortgages and mortgage foreclosure under Servicemembers Civil Relief
			 ActSubsection (c) of section
			 2203 of the Housing and Economic Recovery Act of 2008 (50 U.S.C. App. 533 note)
			 is amended to read as follows:
				
					(a)Effective
				dateThe amendments made by
				subsection (a) shall take effect on the date of the enactment of this
				Act.
					.
			202.Improvement of
			 payments for providing services to homeless veterans
				(a)Improvement of
			 paymentsSection 2012 of
			 title 38, United States Code, is amended—
					(1)by striking
			 per diem each place it appears;
					(2)in subsection
			 (a)(2)—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking daily cost of care and inserting annual cost of
			 furnishing services; and
							(ii)by
			 striking the second sentence;
							(B)by striking
			 subparagraph (B) and inserting the following new subparagraph (B):
							
								(B)The Secretary shall annually adjust
				the rate of payment under subparagraph (A) to reflect anticipated changes in
				the cost of furnishing services and to take into account the cost of providing
				services in a particular geographic area. The Secretary may set a maximum
				amount payable to a grant recipient under this
				section.
								;
						(C)in subparagraph
			 (C), by striking other sources of income and all that follows
			 through the period at the end and inserting the cost of services
			 provided by the grant recipient as the Secretary may require to assist the
			 Secretary in making the determination under subparagraph (A).;
						(D)by striking
			 subparagraph (D) and inserting the following new subparagraph (D):
							
								(D)In making the determination under
				subparagraph (A), the Secretary may consider the availability of other sources
				of income, including payments to the grant recipient or eligible entity for
				furnishing services to homeless veterans under programs other than under this
				subchapter, payments or grants from other departments or agencies of the United
				States, from departments or agencies of State or local governments, or from
				private entities or organizations.
								;
				and
						(E)by adding at the
			 end the following new subparagraph:
							
								(E)(i)The Secretary shall authorize payments
				under this subsection to each grant recipient on an annual basis but shall make
				a payment to each grant recipient for each calendar quarter in an amount equal
				to a portion of the annual amount authorized for such recipient.
									(ii)Upon the expiration of a calendar
				quarter—
										(I)each grant recipient shall provide to the
				Secretary a statement of the amount spent by the recipient during that calendar
				quarter;
										(II)if the amount spent is less than the amount
				provided for that calendar quarter, repay to the Secretary the balance;
				and
										(III)if the amount spent by a grant recipient
				for such purpose for a calendar quarter exceeds the amount provided to the
				recipient for that quarter, the Secretary shall make an additional payment to
				the recipient in an amount equal to the amount by which the amount so spent
				exceeded the amount so provided, as long as the total amount provided to such
				recipient in a calendar year does not exceed the amount of the annual payment
				for that recipient.
										;
				
						(3)in subsection (a),
			 by striking paragraph (3) and inserting the following new paragraph (3):
						
							(3)Payments under this subsection to a
				grant recipient or eligible entity may be used to match, or in combination
				with, other payments or grants for which the recipient or entity is
				eligible.
							;
				and
					(4)in subsection
			 (c)—
						(A)by striking
			 paragraph (2); and
						(B)by redesignating
			 paragraph (3) as paragraph (2).
						(b)Clerical
			 amendments
					(1)Section
			 headingThe section heading for such section is amended to read
			 as follows:
						
							2012.Payments for
				furnishing services to homeless
				veterans
							.
					(2)Subsection
			 headingThe heading for subsection (a) of such section is amended
			 by striking Per
			 diem.
					(3)Table of
			 sectionsThe table of sections at the beginning of chapter 20 of
			 such title is amended by striking the item relating to section 2012 and
			 inserting the following new item:
						
							
								2012. Payments for furnishing services to
				homeless
				veterans.
							
							.
					IIIHealth care and
			 mental health services for veterans
			301.Monitoring of
			 referrals for mental health careThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly establish a mechanism for the monitoring and
			 reviewing of the process by which referrals for mental health care are given to
			 individuals who, during a post deployment health assessment administered by the
			 Secretary of Defense, are identified as having a potential mental health
			 condition. Such monitoring and reviewing shall identify and compare, on a
			 regular basis, the number of individuals to whom such referrals are issued with
			 the number of individuals who complete a course of treatment for a mental
			 health condition subsequent to receiving such a referral.
			302.Improvements
			 to plans for veterans with traumatic brain injury for rehabilitation and
			 reintegration into the communitySection 1710C(b) of title 38, United States
			 Code, is amended—
				(1)by redesignating paragraphs (3) through (5)
			 as paragraphs (5) through (7), respectively; and
				(2)by inserting after paragraph (2) the
			 following new paragraphs:
					
						(3)With respect to
				individuals who are veterans described in subsection (b) of section 3120 of
				this title, participation in programs of independent living services provided
				under subsection (a) of such section.
						(4)Employment
				support services provided under section 1718(d)(2) of this
				title.
						.
				303.Counseling,
			 training, and mental health services for families of deployed members of the
			 Armed ForcesSection 1782 of
			 title 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)Counseling for
				family members of deployed members of Armed ForcesIn the case of
				a member of the Armed Forces who is deployed, the Secretary may provide members
				of the immediate family of the member of the Armed Forces such consultation,
				professional counseling, marriage and family counseling, training, and mental
				health services as are necessary in connection with that
				deployment.
					.
			304.Graduates of
			 Uniformed Services University of the Health Sciences permitted to perform
			 civilian service with Department of Veterans Affairs
				(a)In
			 generalSection 2115 of title
			 10, United States Code, is amended—
					(1)by striking The Secretary
			 and inserting the following:
						
							(a)In
				generalExcept as provided in subsection (b), the
				Secretary
							;
					(2)by adding at the
			 end the following new subsection:
						
							(b)Civilian
				service with the Department of Veterans Affairs(1)The Secretary of
				Defense and the Secretary of Veterans Affairs may enter into an agreement
				whereby graduates of the University may perform civilian service under
				subsection (a) with the Department of Veterans Affairs at community-based
				outpatient clinics of the Department and centers for readjustment counseling
				and related mental health services for veterans under section 1712A of title
				38.
								(2)The limitation in subsection (a)
				relating to the percentage of graduates of a class at the University that can
				perform civilian Federal service in lieu of active duty in the uniformed
				services shall not apply to graduates who perform civilian Federal service
				under paragraph (1) of this subsection.
								(3)(A)The Secretary of
				Veterans Affairs may reimburse the Secretary of Defense for the expenses
				incurred by the Secretary of Defense in providing education under this chapter
				to a person who performs civilian service under paragraph (1).
									(B)If the Secretary of Veterans Affairs
				reimburses the Secretary of Defense as described in subparagraph (A) with
				respect to a person, the Secretary of Defense may not recall such person to
				active duty in the uniformed services without the consent of the Secretary of
				Veterans Affairs.
									;
				and
					(3)in the heading,
			 by striking : limitation on
			 number.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 104
			 of such title is amended by striking the item relating to section 2115 and
			 inserting the following new item:
					
						
							2115. Graduates permitted to
				perform civilian Federal
				service.
						
						.
				305.Controlled substance
			 monitoring programs
				(a)Exception with
			 respect to confidential nature of claimsSection 5701 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
					
						(l)Under regulations
				the Secretary shall prescribe, the Secretary may disclose information about a
				veteran or the dependant of a veteran to a State controlled substance
				monitoring program, including a program approved by the Secretary of Health and
				Human Services under section 399O of the Public Health Service Act (42 U.S.C.
				280g–3), to the extent necessary to prevent misuse and diversion of
				prescription
				medicines.
						.
				(b)Exception with
			 respect to confidentiality of certain medical recordsSection
			 7332(b)(2) of such title is amended by adding at the end the following new
			 subparagraph:
					
						(G)To a State controlled substance
				monitoring program, including a program approved by the Secretary of Health and
				Human Services under section 399O of the Public Health Service Act (42 U.S.C.
				280g–3), to the extent necessary to prevent misuse and diversion of
				prescription
				medicines.
						.
				IVAdministration
			 of the Department of Veterans Affairs
			401.Monitoring of
			 Integrated Disability Evaluation System
				(a)In
			 generalThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall jointly develop a
			 systemwide monitoring mechanism to identify and address issues arising out of
			 facilities and offices of the Department of Defense and the Department of
			 Veterans Affairs involved in the Integrated Disability Evaluation
			 System.
				(b)ElementsThe
			 monitoring mechanism required by subsection (a) shall include the following,
			 with respect to the Integrated Disability Evaluation System:
					(1)Continuous
			 collection and analysis of data on—
						(A)staffing levels
			 of the Department of Defense and the Department of Veterans Affairs;
						(B)sufficiency of
			 exam summaries; and
						(C)diagnostic
			 disagreements.
						(2)Monitoring of
			 available data on caseloads and case processing time by individual rating
			 offices of the Department of Veterans Affairs and the physical evaluation
			 boards of the Department of Defense.
					(3)A formal
			 mechanism for agency officials at local facilities to communicate challenges
			 and best practices to Department of Defense and Department of Veterans Affairs
			 headquarters.
					402.Independent
			 review of transition from receipt of benefits and services from Department of
			 Defense to receipt of benefits and services from Department of Veterans
			 AffairsThe Comptroller
			 General of the United States, the Inspector General of the Department of
			 Defense, and the Inspector General of the Department of Veterans Affairs may
			 form an independent board to review the effectiveness and efficiency of the
			 process by which members of the Armed Forces transition from the receipt of
			 benefits and services from the Department of Defense to the receipt of benefits
			 and services from the Department of Veterans Affairs.
			403.Treatment of certain
			 misfiled documents as motions for reconsideration of decisions by Board of
			 Veterans' AppealsSection 7103
			 of title 38, United States Code, is amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting
			 after subsection (b) the following new subsection (c):
					
						(c)(1)Except as provided in
				paragraph (2), if a person adversely affected by a final decision of the Board,
				who has not filed a notice of appeal with the United States Court of Appeals
				for Veterans Claims under section 7266(a) of this title within the period set
				forth in that section, files a document with the Board or the agency of
				original jurisdiction referred to in section 7105(b)(1) of this title that
				expresses disagreement with such decision not later than 120 days after the
				date of such decision, such document shall be treated as a motion for
				reconsideration of such decision under subsection (a).
							(2)A document described in paragraph (1)
				shall not be treated as a motion for reconsideration of the decision under
				paragraph (1) if—
								(A)the Board or the agency of original
				jurisdiction referred to in paragraph (1)—
									(i)receives the document described in
				paragraph (1);
									(ii)determines that such document
				expresses an intent to appeal the decision to the United States Court of
				Appeals for Veterans Claims; and
									(iii)forwards such document to the
				United States Court of Appeals for Veterans Claims; and
									(B)the United States Court of Appeals for
				Veterans Claims receives such document within the period set forth by section
				7266(a) of this
				title.
								.
				404.Increase in
			 rate of pension for disabled veterans married to one another and both of whom
			 require regular aid and attendance
				(a)In
			 generalSection 1521(f)(2) of title 38, United States Code, is
			 amended by striking $30,480 and inserting
			 $31,305.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
				
